                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DIVISION



DR DONALD RAGGIO, ET AL                                                         PLAINTIFFS

v.                                              CIVIL ACTION NO. 3:19CV22HTW-LRA

MTGOX, INC., ET AL                                                           DEFENDANTS



                            ORDER STAYING DISCOVERY


       A Motion to Remand [Doc.7] has been filed herein.        Rule 16(b)(1)(B) of the

Local Uniform Civil Rules for the Northern and Southern Districts of Mississippi

provides:


       A motion to remand ... will stay the attorney conference and disclosure
       requirements and all discovery not relevant to the remand requirements and
       all discovery not relevant to the remand ... issue and will stay the parties'
       obligation to make disclosures pending the court=s ruling on the motions.

       The proceedings in this case are therefore stayed pursuant to the Local Rules.

       All matters related to the remand motion, dispositive and non-dispositive, shall be

submitted to the District Judge assigned to this case unless otherwise directed by the

referral of specific remand issues to the Magistrate Judge for resolution or

recommendation.

       Counsel for plaintiff shall promptly notify the Magistrate Judge of the entry of any

order denying the Motion to Remand and shall submit a proposed order lifting the stay.

Within fourteen (14) days of entry of the order lifting the stay, the parties shall confer as

outlined in L.U.Civ.R. 26(c) and all other deadlines will be determined accordingly.       A

telephonic case management conference shall be scheduled within sixty (60) days of the
lifting of the stay.   The parties should notify the court by letter if within thirty (30) days

of the lifting of the stay they have not received notice of the case management

conference.

       ORDERED February 11, 2019.


                                                       /s/ Linda R. Anderson
                                               UNITED STATES MAGISTRATE JUDGE
